255 So. 2d 75 (1971)
260 La. 64
STATE of Louisiana
v.
Dornell COATS.
No. 51375.
Supreme Court of Louisiana.
November 23, 1971.
George, Bennett, Lindsay, Bass & Seago, Ltd., John E. Seago, Baton Rouge, for defendant-appellant.
*76 Jack P. F. Gremillion, Atty. Gen., Harry H. Howard, Asst. Atty. Gen., Sargent Pitcher, Jr., Dist. Atty., Alton T. Moran, Asst. Dist. Atty., for plaintiff-appellee.
PER CURIAM.
The defendant, Dornell Coats, pleaded guilty to two counts of simple burglary (R.S. 14:62) and was sentenced to five years on each count, the sentences to run concurrently. He appeals those convictions and sentences.
The Louisiana Supreme Court has appellate jurisdiction in criminal cases "in which the penalty of death or imprisonment at hard labor may be imposed." (Emphasis added). La.Const. of 1921, Art. 7, Sec. 10(5). Code of Criminal Procedure Article 912 provides in part:
"A. Only a final judgment or ruling is appealable.
"B. * * *
"C. The judgments or rulings from which the defendant may appeal include, but are not limited to:
"(1) A judgment which imposes sentence;"
Our cases consistently hold that a defendant can appeal from a conviction and sentence. Code of Criminal Procedure Article 934(3) provides: "`Convicted' means adjudicated guilty after a plea or after trial on the merits." Code of Criminal Procedure Article 871 states in part: "A sentence is the penalty imposed by the court on a defendant upon a plea of guilty, upon a verdict of guilty, or upon a judgment of guilty." A defendant is convicted by his plea of guilty, and he is sentenced when the penalty is imposed. Therefore he may appeal his conviction and sentence flowing from a plea of guilty. State v. Watson, 41 La.Ann. 598, 7 So. 125 (1889); State v. Bergeron, 152 La. 38, 92 So. 726 (1922).
However, a plea of guilty waives all defects prior to that plea except those jurisdictional defects which appear on the face of the pleadings and proceedings. State v. Valentine, decided November 8, 1971, 259 La. 1019, 254 So. 2d 450. See also State v. Bergeron and State v. Watson, supra. We find no jurisdictional error prior to the guilty plea.
No bills of exception were reserved or perfected. We are therefore limited on appeal to a review of the pleadings and proceedings for discoverable error. La.C. Cr.P. Art. 920. Examination of the pleadings and proceedings shows no error.
The convictions and sentences are affirmed.